 R&M KAUFMANN, DIV. OF RUSS TOGS, INC.49R & M Kaufmann,a Division of Russ Togs,Inc.andDistrict 65,Whosesale,Retail,Office and Process-ing Union.Case 13-CA-10451July 9, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSUpon a ,charge filed on March 11, 1971, by District65,Wholesale, Retail, Office and Processing Union,herein calledthe Union, and duly served on R & MKaufmann, a Division of Russ Togs, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 13, issued a complaint on April 1,1971, against ,Respondent, alleging that Respondenthad engagedin .and was engagingin unfair laborpracticesaffectingcommerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaintalleges,in substancethat on January 26,1971,followingaBoardelectioninCase13-RC-11887 the Union was duly certified as theexclusivecollective-bargaining representative of Rerspondent's employees in the unit found appropriate;1and that, commencing on.or about February 26, 1971,and at alltimes thereafter, Respondent has refused,and continuesto date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequestingit to do so. On April 11, 1971, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.Respondent admits that in the Board-conductedelection of January '18, 1971, a majority of itsemployees selected the Union as its bargainingrepresentative and that on January 26, 1971, theUnion was certified as exclusive collective-bargainingrepresentative of employees in the unit found to beappropriate. Respondent denies, however, that theUnion is a representative or labor organization withinthe meaningof the Act and asserts that the Union'scertificationis invalid since it defines an inappropri-ate unit.On April 20, 1971, counsel for the General CounseliOfficial notice is taken ofthe recordin the representationproceeding,Case, 13-RC-11887,as theterm "record" is defined in Secs. 102.68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166NLRB 938; enfd. 388 F.2d 683"(C.A. 4,1968);GoldenAge Beverage Co.,167 NLRB 151;Intertype Co. v.'Peneio,192 NLRB No. 14filed directly with,the Board a Motion for SummaryJudgment. Subsequently, on April 26,197 the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment' should notbe granted. Respondent thereafter filed,a response, toNotice To Show Cause, characterized as an Answer toMotion for Summary Judgment. -,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated, itspowers in connection with this proceeding to a'three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and to the Motion forSummary Judgment Respondent contends that, theUnion does not, qualify as a, labor organization or,alternatively, that it is disqualified from representingapparel' salesmen. It further denies that the unit setforth in the complaint is an appropriate unit.Accordingly, it prays that the Board deny the Motionfor Summary Judgment.Respondent's contentions present the same repre-sentation issueswhich, had been, considered anddetermined by the Board, in its Decision and Direc-tion of Election (187 NLRB No. 20) issued in theantecedent representationproceedings inCase13-RC-11887. There the Board found that the unionmet the Act's definition of a labor organization,rejected respondent's ' contention that the bargainingunit should include residentsalesmen,and grantedthe union's request for a unit- limited to travelingcommissionsalesmen.Accordingly, we find no meritin the Respondent's contentions.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section-8(a)(5) is not entitled torelitigateissues-which were or- could have beenlitigated in a prior representation ptoceeding.2All issues raised, by the Respondent in this pioceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould' require the Board to reexamine the decisionmade in the representation proceeding. We therefore269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.2 SeePittsburgh Plate Glass Co v. N.GR.B.,313 U.S. 146,162 (1941);Rules and Regulations of the Board,Sees.102.67(1) and 102:69(c). 50DECISIONSOF NATIONALLABOR RELATIONS BOARDfind that the Respondent has ' not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We' shall,, accordingly; grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe, following:FINDINGS-OF FACT1.THE BUSINESS OF THE RESPONDENT,Respondent, a New York corporation, with` a plantand place of business in Aurora, Illinois, is engaged inthe manufacture and sale of women's apparel. Duringthe past fiscal or calendar year, Respondent manufac-tured, sold, and shipped finished products valued inexcess of $1 million from its plant in Aurora, Illinois,directly to customers located in States of the UnitedStates other,than the State of Illinois.,,We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged' in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDistrict 65,Wholesale, Retail, Office and Process-ing Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The 'unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All traveling commission sales employees, exclud-ing all other employees, resident sales employees,showroom employees, factory employees, officeemployees, shipping and receiving employees,stock employees,' trucking employees, guards andsupervisors as defined in the Act.2.The certificationOn January 18,,197 1, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted , under the supervision of the RegionalDirector for Region 13 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 26, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) ofrthe Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or aboutFebruary 23, 1971, and atall times thereafter,theUnion has requested theRespondent to bargain collectively with"itas theexclusive collective-bargaining,representative of allthe employees in the above-described unit. Com-mencing onor about February26,1971',andcontinuing' at all times thereafter`to 'date, theRespondent has'refused,and continues to refuse, torecognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employ-ees in said unit.Accordingly,we find that'the Respondent has, sinceFebruary 26, 1971,and at all times thereafter, refusedto bargaincollectivelywith the Union as the exclusiverepresentative,of the employees in the'appropriateunit,and that,by' such 'refusal;Respondent hasengaged in and is'engaging in unfairlaborpracticeswithin the meaning of Section 8(a)(5) and'(1) of theAct.IV. TIM EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth-in section III,above, occurring .in, connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among-the several States and tend to leadto labor disputes burdening -and 'obstructing com-merce and the free flow of commerce.V. THE,REMEDYHaving foundthatRespondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and,if an'understanding is reached,embody such understanding in a signed,agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided 'bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargainin good faith with the Union as the reeognizzedbargaining representative in the appropriate unit.SeeMar-Jac Poultry Company,Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600(C.A. 5), cert.denied 379 R&M KAUFMANN, DN. OFRUSSTOGS, INC.51U.S. 817;Burnett Construction Company,149 NLRB1419,142 1, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.R & M Kaufmann, a Division of Russ Togs,Inc., is'an employer engaged in commerce within-themeaning of Section 2(6) and (7) of the Act.,2.District ' 65,Wholesale,Retail,Office andProcessing Union, is alabor organization within themeaning of Section 2(5) of the Act.3. , All traveling commission sales employees,excluding all other employees, resident sales-employ-ees, showroom employees, factory employees, officeemployees, shipping, and receiving employees, stockemployees, trucking employees, guards and'-supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since January 26, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about February 26, 1971, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,R&MKaufmann, a Division of Russ Togs,Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with District 65, Wholesale, Retail,Office and Processing Union as the exclusive bargain-ing representative of itsemployees in the followingappropriate unit:All travelingcommission sales. employees, ex-cluding all other employees, residentsalesemploy-ees, showroom employees, factory - employees,office employees, shipping and receiving employ-ees, stock employees, trucking employees, guardsand supervisors as defined in the Act.(b),Iri any like orrelated mannerinterfering with,restraining,or coercing employees in,the exercise ofthe rightsguaranteedthem in Section 7 of the Act2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive -representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached,,' embody such understanding in asigned agreement.(b) Post at its plant and placeof businessin Aurora,Illinois,copiesof the attached notice marked"Appendix."3Copies of said notice, on formsprovided by the Regional Director for Region 13,afterbeing duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3In the event that the Board'sOrderis enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board!'shall be changed to read"Posted pursuant to a Judgment of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse tobargain collectivelyconcerning rates ofpay, wages, hours, and otherterms and conditions of employment with District65,Wholesale,Retail,Office and ProcessingUnionas the exclusiverepresentative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, ,upon request,bargain with the above-R,& M KAuFmANN, AnamedUnion,as the exclusvie representative of allDIVISION OF Russ Toos,employees-in the bargaining unit described below,INC.with respect,to rates of pay, ;wages,hours,and(Employer)other terms and conditions of employment,and, ifan understanding is reached,embody such under--standing.in, a signedagreement..;The bargainingunit is:All travelingcommission sales employees,excluding all other employees,resident salesemployees,showroomemployees, factoryemployees,office employees,shipping andreceiving,employees,stock employees,truck-ing employees,guards and-supervisors asdefinedin the Act.DatedBy(Representative)(Title)This is wan,officialnotice and must not be defaced ,byanyone.Thisnotice must remain posted for 60 consecutivedays fromthedate of postingand must,not be altered,defaced,or coveredby any othermaterial.,Any questions , concedingthis notice or compliancewithits'provisionsmaybe directed to, the Board'sOffice,Room 881, Everett Dirksen Building, 219SouthDearbornStreet,Chicago,Illinois_ ,60604,Telephone 312-353-75,72. ,